DETAILED ACTION
This office action addresses Applicant’s response filed on 30 June 2022.  Claims 1 and 3-10 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang, “Hybrid Approach to Faster Functional Verification with Full Visibility”.
Regarding claim 4, Chuang discloses a method for viewing simulation signals of a digital product using the simulation system according to claim 1, the method comprising the following steps:
controlling, by the controller, the FPGA to perform the first simulation verification on the digital product by (p. 155, col. 1, par. 2; p. 159, “Experimental Results” section):
performing FPGA simulation on the digital product; and when performing the FPGA simulation, reading and recording the external port status data of all the external ports of the digital product in real time, and defining an interval time of a plurality of intervals, and reading and recording all the internal status data of the digital product once at each of the interval (p. 155, col. 2, “Recording internal FPGA behavior” section, par. 1 and 2; p. 156, col. 1, par. 1; p. 160, Table 1, snapshot period); and
after the FPGA simulation is completed, in response to determining that the data of the certain clock cycle of the digital product needs to be viewed in the backtracking manner, reading the internal status data of the digital product stored at the last time point before said certain clock cycle and the external port status data at said last time point from the recorded simulated data (p. 155, col. 1, par. 2; p. 156, Fig. 2 and “Waveform reconstruction” section; p. 159, col. 2, par. 2); and
controlling, by the controller, the software simulator to perform the second simulation verification on the digital product by loading the digital product into the software simulator, setting the external port status data and the internal status data recorded at said last time point as the initial status of the digital product, and starting the software simulator to operate to the certain clock cycle that needs to be viewed (p. 155, col. 1, par. 2; p. 156, Fig. 2 and “Waveform reconstruction” section; p. 159, col. 2, par. 2). 
Regarding claim 8, Chuang discloses that when all the internal status data of the digital product are read once at each of the intervals, the interval time of each of the intervals is identical (p. 160, Table 1, snapshot period).
Regarding claim 9, Chuang discloses that the interval time of each of the intervals is 1 million clock cycles (p. 160, Table 1, snapshot period).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of US 10,740,521 to Chang.
Regarding claim 1, Chuang discloses a simulation system for a digital product, comprising:
a field programmable gate array (FPGA), configured to load the digital product and perform a first simulation verification; a software simulator, configured to perform a second simulation verification on the digital product by software simulation; and a controller, configured to control the FPGA to perform a FPGA simulation as the first simulation verification and to control the software simulator to perform the second verification (p. 155, col. 1, par. 2; p. 159, “Experimental Results” section); and
a storage device, configured to store simulated data read and recorded by the controller (p. 155, col. 2, “Recording internal FPGA behavior” section, par. 1; p. 157, Fig. 3), wherein the controller, when controlling the FPGA to perform the first simulation verification on the digital product, is configured to:
read external port status data of all external ports of the digital product in real time, and meanwhile define an interval time of a plurality of intervals, and read all internal status data of the digital product once at each of the intervals (p. 155, col. 2, “Recording internal FPGA behavior” section, par. 1 and 2; p. 156, col. 1, par. 1; p. 160, Table 1, snapshot period); and
after the FPGA simulation is completed, in response to determining that data of a certain clock cycle of the digital product needs to be viewed in a backtracking manner, read the internal status data of the digital product stored at a last time point before said certain clock cycle and the external port status data at said last time point from the recorded simulated data (p. 155, col. 1, par. 2; p. 156, Fig. 2 and “Waveform reconstruction” section; p. 159, col. 2, par. 2); and
after reading the external port status data and the internal status data of the digital product, process the external port data and the internal status data of the digital product as ordered structured data, and save the ordered structured data in the storage device (p. 155, col. 1, “Snapshot and reconstruction mechanisms” and col. 2, last paragraph; p. 156, Fig. 2).
wherein the controller, when controlling the software simulator to perform the second simulation verification on the digital product, is configured to load the digital product into the software simulator, set the external port status data and the internal status data recorded at said last time point as an initial status of the digital product, and start the software simulator to operate to the certain clock cycle that needs to be viewed (p. 155, col. 1, par. 2; p. 156, Fig. 2 and “Waveform reconstruction” section; p. 159, col. 2, par. 2).
Chuang does not appear to explicitly disclose serial numbers of the clock cycles as time stamps, but this limitation is strongly implied, if not inherent.  Chuang discloses a snapshotting internal status data at specific clock cycles (as disclosed at p. 155-156), and loading the internal status data snapshot from the latest clock cycle prior to a clock cycle of interest in order to start software simulation.  Persons having ordinary skill in the art would recognize that recording and loading snapshots from particular clock cycles would require recording the snapshots with clock cycles as timestamps.  Furthermore, Chang provides explicit disclosure of serial numbers of the clock cycles as time stamps (col. 3, lines 34-50).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Chuang and Chang, because doing so would have involved merely the routine use of a known technique to improve similar devices in the same way of recording clock cycles as time stamps with snapshotted data.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396.  Chuang discloses snapshotting status data from a system under simulation at particular clock cycles, and loading snapshots from specific clock cycles.  Chang discloses an analogous snapshot-and-replay system, in which the snapshots are saved with the clock cycle count.  The teachings of Chang are directly applicable to Chuang in the same way, so that Chuang’s snapshots would similarly have the corresponding clock cycle recorded.
Regarding claim 5, Chuang discloses that when the external port status data and the internal status data of the digital product are recorded, the external port data and the internal status data of the digital product are saved as ordered structured data (p. 155, col. 1, “Snapshot and reconstruction mechanisms” and col. 2, last paragraph; p. 156, Fig. 2).  Chuang does not appear to explicitly disclose serial numbers of the clock cycles as time stamps, but this limitation is strongly implied, if not inherent.  Chuang discloses a snapshotting internal status data at specific clock cycles (as disclosed at p. 155-156), and loading the internal status data snapshot from the latest clock cycle prior to a clock cycle of interest in order to start software simulation.  Persons having ordinary skill in the art would recognize that recording and loading snapshots from particular clock cycles would require recording the snapshots with clock cycles as timestamps.  Furthermore, Chang provides explicit disclosure of serial numbers of the clock cycles as time stamps (col. 3, lines 34-50).  Motivation to combine remains consistent with claim 1.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Chang, and further in view of US 10,949,588 to Salz.
Regarding claim 3, Chuang does not appear to explicitly disclose that the controller, when controlling the FPGA to perform the first simulation verification on the digital product, is configured to read the external port status data of all external ports of the digital product using a static probe detection method, and to read all the internal status data of the digital product using a dynamic probe detection method.  However, persons having ordinary skill in the art would recognize that Chuang would use read the external port status data of all external ports of the digital product using a static probe detection method, and to read all the internal status data of the digital product using a dynamic probe detection method.  As discussed above, Chuang discloses that all external ports are captured every clock cycle by a logic analyzer (p. 155), and capturing fixed ports through logic analyzer would constitute a static probe method as described in the specification (p. 2, lines 11-13).  Chuang further discloses reading of all internal status data by scan chain (p. 155), which corresponds to a dynamic probe method.  Finally, Salz provides explicit disclosure of static probe method for reading port data, and dynamic probe method for recording signals by read-back (e.g., scan chain) (col. 1, lines 27-37).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Chuang, Chang, and Salz, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of utilizing known probe techniques for reading corresponding external and internal data.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Chuang discloses recording external and internal status data from FPGA.  As discussed above, although Chuang does not appear to explicitly use the terms ‘static probe’ and ‘dynamic probe’, Chuang records external ports by logic analyzer, and internal registers through scan-chain.  Salz discloses a static probe technique to read port signals (corresponding to Chuang’s reading of external ports), and dynamic probe technique to read signals by read-back (corresponding to Chuang’s reading of internal registers by scan chain).  Thus, the teachings of Salz are directly applicable to Chuang’s system in the same way, so that Chuang would similarly use a static probe technique to read the external ports, and a dynamic probe technique to read internal registers.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Salz.
Regarding claims 6 and 7, Chuang does not appear to explicitly disclose that the external port status data of all external ports of the digital product is read using a static probe detection method, that all the internal status data of the digital product are read using a dynamic probe detection method.  However, persons having ordinary skill in the art would recognize that Chuang would use read the external port status data of all external ports of the digital product using a static probe detection method, and to read all the internal status data of the digital product using a dynamic probe detection method.  As discussed above, Chuang discloses that all external ports are captured every clock cycle by a logic analyzer (p. 155), and capturing fixed ports through logic analyzer would constitute a static probe method as described in the specification (p. 2, lines 11-13).  Chuang further discloses reading of all internal status data by scan chain (p. 155), which corresponds to a dynamic probe method.  Finally, Salz provides explicit disclosure of static probe method for reading port data, and dynamic probe method for recording signals by read-back (e.g., scan chain) (col. 1, lines 27-37).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Chuang and Salz, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of utilizing known probe techniques for reading corresponding external and internal data.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Chuang discloses recording external and internal status data from FPGA.  As discussed above, although Chuang does not appear to explicitly use the terms ‘static probe’ and ‘dynamic probe’, Chuang records external ports by logic analyzer, and internal registers through scan-chain.  Salz discloses a static probe technique to read port signals (corresponding to Chuang’s reading of external ports), and dynamic probe technique to read signals by read-back (corresponding to Chuang’s reading of internal registers by scan chain).  Thus, the teachings of Salz are directly applicable to Chuang’s system in the same way, so that Chuang would similarly use a static probe technique to read the external ports, and a dynamic probe technique to read internal registers.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of US 6,850,871 to Barford.
Regarding claim 10, Chuang does not appear to explicitly disclose that when all the internal status data of the digital product are read once at each of the intervals, the interval time of each of the intervals is different.  However, this limitation is implied by Chuang, since Chuang indicates that the interval between snapshots is user-selected and can be changed (p. 156, col. 1, par. 1, and col. 2, par. 3).  Furthermore, persons having ordinary skill in the art would recognize that using different interval times would be an obvious matter of design choice; since the interval time is controlled and user-selectable, the user could select different interval times.  Finally, Barford discloses that sampling signals can be performed at fixed or variable time intervals (col. 7, lines 1-6).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Chuang and Barford, because doing so would have involved merely the routine use of a known technique to improve similar devices in the same way of using a variable interval time.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396.  Chuang discloses sampling signal values of a design at selectable intervals.  Barford discloses that sampling intervals can be fixed or variable.  The teachings of Barford are directly applicable to Chuang in the same way, so that Chuang’s sampling intervals would similarly be variable.

Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered but they are not persuasive.
Applicant asserts that Chuang fails to teach the limitation of the internal status data of the digital product being stored at a last time point before said certain clock cycle.  Remarks at 6.  First, Applicant asserts that Chuang discloses capturing only required waveforms.  Id.  The examiner disagrees.  Applicant cites a portion of p. 155, col. 2, par. 1 to support Applicant’s assertion, but the next sentence states, “our approach still provides a similar capability by recording all waveforms”.  Thus, recording fewer only required waveforms is a further optimization to reduce storage space, but Chuang’s system can still capture all waveforms if necessary/desired.  Applicant further asserts that Chuang does not specify the exact time slot for capturing the waveforms.  Id.  The examiner disagrees.  Chuang’s Fig. 1 and related text under “Snapshot and reconstruction mechanisms” makes clear that Chuang takes a snapshot at specific times (e.g. every 1k clock cycles), and then “replays a certain period of time in a software simulator to obtain full visibility for debugging”.  The example illustrated in Fig. 1 uses the snapshot at time window 3,000 to address the bug that occurs within that window, which clearly satisfies the claim limitations.
Applicant asserts that Chuang fails to teach the limitation of processing the external port data and the internal status data of the digital product as ordered structured data, and save the ordered structured data in the storage device, and that Chuang captures primary input (PI) and state output (SO) values separately with different storing mechanisms.  Remarks at 7.  Even if Chuang discloses capturing PI and SO values “separately with different storing mechanisms”, Chuang would still satisfy the claim limitations, because the claims do not exclude storing PI and SO values separately with different storing mechanisms.  In fact, the claims are entirely silent as to whether the PI and SO values must be captured together or separately.  For example, Chuang processing PI values as ordered structured data, processing SO values as separate/additional ordered structured data, and storing all ordered structured data for use by the software simulator, clearly satisfies the claim limitations even if the PI and SO values are separate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
4 August 2022




/ARIC LIN/            Examiner, Art Unit 2851       



/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851